This cause has been heretofore reversed because of the trial court's withdrawal from the jury of certain testimony wherein it was testified to by appellant that he was transporting 3 four-fifths of whisky for the purpose of being used as medicine by his mother-in-law and also transporting 12 four-fifths for medicinal purposes of the mother-in-law of Mr. McReynolds, all being within a dry area in this state. The original opinion herein reversed this cause upon the trial court's withdrawal of this testimony from the jury.
It will be observed that appellant was merely charged with the illegal transportation of intoxicating liquor and not of the transportation thereof for the purpose of sale. It is a violation of the law to transport intoxicating liquor in a dry area except for one's own consumption. See Art. 666-4 (b), Vernon's Ann. Tex. P. C. If appellant had been charged with such transportation for the purpose of sale, a different question would have *Page 193 
presented itself, but in this instance, no such condition arises. The violation of the law being in the fact of transportation only, the single defense is found in the statute that allows such for one's own consumption. Art. 666-23a, Vernon's Ann. P. C. Appellant's testimony, as well as that of his witnesses, negative the proposition of his own consumption. The testimony that such liquor was intended for the consumption of other than himself was immaterial, irrelevant, and constituted no defense to the admitted act. Nowhere in the statute do we find aught allowing a mitigation of the penalty because same was carried for one's own mother-in-law or that of another's mother-in-law; and to extend the statutory rule to a neighbor and the constituents of his family would unduly by construction amend a statutory enactment to eventually include a whole neighborhood.
We do not think that appellant's good reputation for truth and veracity should have been allowed to be proven. He did not seem to be a stranger in the community, neither was his reputation in that respect attacked. In Branch's Ann. Tex. P. C., p. 115, sec. 184, it is said:
"Proof of the general reputation of defendant or of any other witness for truth is not admissible where no attack has been made on the witness, but there is a mere contradiction between witnesses, or confusion in the statements of the witness."
Many cases are cited in support of this proposition.
We agree with that portion of the original opinion wherein it is said that appellant's defense of carrying 12 bottles of whisky for Mr. McReynold's mother-in-law was not a tenable one, and if not tenable, then I say surely immaterial, and that a mere objection to the trial court's charge is not sufficient, but a proper charge should have been submitted in this misdemeanor case relative to McReynold's mother-in-law.
The State's motion for rehearing should have been granted, and the reversal hereof set aside, and the judgment affirmed. However, my brethren being of a contrary opinion, I respectfully enter this my dissent. *Page 194